Citation Nr: 0333836	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-06 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia, right patella, status post 
meniscectomy with degenerative joint disease. 

2.  Entitlement to an initial compensable evaluation for 
chronic low back pain.  

3.  Entitlement to an initial compensable evaluation for 
residuals of an injury to the right middle finger with 
amputation of the tip of the finger.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


REMAND

On June 17, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  


Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

Ask the appellant and his service 
representative to identify, by name, 
address, and approximate (beginning and 
ending) date(s), any additional VA and 
non-VA health care providers that have 
treated the veteran for chondromalacia, 
right patella, status-post meniscectomy 
with degenerative joint disease with 
lateral scar, chronic low back pain, 
and/or residuals of an injury to the 
right middle finger with amputation of 
the tip of the finger during the period 
of July 1982 to the present.  Obtain 
records from each health care provider 
the appellant and/or his service 
representative identifies.  Ask the 
appellant and his service representative 
to submit any medical evidence that they 
have in their possession, or may be able 
to obtain, which demonstrates that the 
veteran's chondromalacia, right patella, 
status-post meniscectomy with 
degenerative joint disease with lateral 
scar, chronic low back pain, and/or 
residuals of an injury to the right 
middle finger with amputation of the tip 
of the finger has increased in severity.
(NOTE: The following records are on file: 
the veteran's service medical records, 
outpatient treatment reports dated 
between August 1999 and February 2003 
from R.L.H., M.D., Richmond, Virginia, a 
report of the veteran's VA outpatient 
examination in November 1982, a report of 
the veteran's VA x-rays in November 1982, 
and a report of the veteran's VA 
examination in October 1999).

After associating with the claims file 
all information and evidence obtained in 
connection with the above development (or 
after efforts to obtain the same have 
been exhausted), make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examinations: an orthopedic 
examination to determine the nature, 
extent, and etiology of the veteran's 
current right knee condition, to 
specifically include chondromalacia, 
right patella, status-post meniscectomy 
with degenerative joint disease with 
lateral scar, and the nature, extent, and 
etiology of the veteran's back condition, 
to specifically include chronic low back 
pain; and a dermatology examination to 
determine the nature, extent, and 
etiology of the veteran's residuals of an 
injury to the right middle finger with 
amputation of the tip of the finger.  
Request that these examinations 
specifically include all standard studies 
and tests to determine the nature, 
extent, and etiology of each of the 
veteran's service-connected conditions.  
Send the claims folder to the examiner(s) 
for review.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth.  
All clinical findings should be reported 
in detail.

For the veteran's service-connected 
chondromalacia, right patella, status-
post meniscectomy with degenerative joint 
disease with lateral scar, the 
examiner(s) should be asked to provide an 
opinion as to whether the veteran's 
impairment is moderate or severe.  The 
examiner(s) also should be asked to 
comment specifically on whether any of 
the veteran's subjective complaints of 
right knee pain are consistent with the 
objective findings on examination.  

For the veteran's service-connected 
chronic low back pain, the examiner(s) 
should be asked to provide an opinion as 
to whether the veteran's chronic low back 
pain is manifested by intervertebral disc 
syndrome and, if so, whether the 
veteran's symptoms are mild, moderate 
(with recurring attacks), severe 
(recurring attacks, with intermittent 
relief), or pronounced (persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to site of diseased disc, 
little intermittent relief).  The 
examiner(s) should indicate the number 
and duration of incapacitating episodes 
that the veteran has experienced in the 
past 12 months.  The examiner(s) also 
should be asked to provide an opinion as 
to whether the veteran's chronic low back 
pain is manifested by lumbosacral strain 
and, if so, whether he experiences 
characteristic pain on motion, muscle 
spasm on extreme forward bending or loss 
of lateral spine motion in standing 
position, or whether it is severe (with 
marked limitation of motion of forward 
bending in standing position, loss of 
lateral motion, or narrowing or 
irregularity of the joint, or some of the 
above with abnormal mobility on forced 
motion).  The examiner(s) should be asked 
to comment specifically on whether any of 
the veteran's subjective complaints of 
chronic low back pain are consistent with 
the objective findings on examination.

For the veteran's service-connected 
residuals of an injury to the right 
middle finger with amputation of the tip 
of the finger, the examiner(s) should 
indicate the limitation of function, if 
any, in the veteran's right middle finger 
as a result of an in-service injury 
sustained on or about June 1979.  The 
examiner(s) also should be asked to 
comment specifically on whether any of 
the veteran's subjective complaints of 
pain are consistent with the objective 
findings on examination.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





